Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 20, 2021

                                     No. 04-21-00325-CV

                    ISI CONTRACTING, INC. and Guerra Construction,
                                   Appellants

                                               v.

     Naomi MARKHAM, Carrie Markham, and Trevor Markham, Individually and as the
              Administrator of the Estate of Joslyn Markham, Deceased,
                                      Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI01166
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER

        Appellants’ reply briefs are due on December 21, 2021. See TEX. R. APP. P. 38.6(c).
Before the due date, Appellants filed an unopposed motion for an extension of time to file their
reply briefs.
        Appellants’ motion is GRANTED. Appellants’ reply briefs are due on January 12, 2022.
See id. R. 38.6(d).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court